EXHIBIT 10.1
EXECUTION VERSION
 


 


 


 


 


 
$250,000,000
 
CREDIT AGREEMENT
 
dated as of
 
August 30, 2012
 
among
 
RALCORP HOLDINGS, INC.,
as Borrower
 
THE LENDERS PARTY HERETO
 
and


GOLDMAN SACHS BANK USA,
as Administrative Agent
 
and
 
 GOLDMAN SACHS BANK USA,
 
and
 
BARCLAYS BANK PLC,
Joint Lead Arrangers and Joint Bookrunners
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I. DEFINITIONS
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
16
SECTION 1.03
Terms Generally
16
SECTION 1.04
Accounting Terms
16
     
ARTICLE II. THE CREDITS
16
SECTION 2.01
Commitments
16
SECTION 2.02
Loans and Borrowings
16
SECTION 2.03
Requests for Borrowings
17
SECTION 2.04
Funding of Borrowings
17
SECTION 2.05
Interest Elections
18
SECTION 2.06
Termination of Commitments
19
SECTION 2.07
Repayment of Loans; Evidence of Debt
19
SECTION 2.08
Prepayment of Loans
19
SECTION 2.09
Fees
20
SECTION 2.10
Interest
20
SECTION 2.11
Alternate Rate of Interest
21
SECTION 2.12
Increased Costs
21
SECTION 2.13
Break Funding Payments
22
SECTION 2.14
Taxes
22
SECTION 2.15
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
26
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
27
   
ARTICLE III. REPRESENTATIONS AND WARRANTIES
28
SECTION 3.01
Corporate Existence and Standing
28
SECTION 3.02
Authorization and Validity
28
SECTION 3.03
Compliance with Laws and Contracts
28
SECTION 3.04
Governmental Consents
28
SECTION 3.05
Financial Statements
29
SECTION 3.06
Material Adverse Change
29
SECTION 3.07
Taxes
29
SECTION 3.08
Litigation and Contingent Obligations
29
SECTION 3.09
Subsidiaries and Capitalization
29
SECTION 3.10
ERISA
30
SECTION 3.11
Defaults
30
SECTION 3.12
Federal Reserve Regulations
30
SECTION 3.13
Investment Company Act
30
SECTION 3.14
Certain Fees
30
SECTION 3.15
Solvency
30
SECTION 3.16
Ownership of Properties
31
SECTION 3.17
Indebtedness
31
SECTION 3.18
Subordinated Indebtedness
31
SECTION 3.19
Employee Controversies
31
SECTION 3.20
Material Agreements
31
SECTION 3.21
Environmental Laws
32
SECTION 3.22
Insurance
32
SECTION 3.23
Disclosure
32
SECTION 3.24
Material Foreign Subsidiaries
32


 
i

--------------------------------------------------------------------------------

 



SECTION 3.25
OFAC
32
SECTION 3.26
Patriot Act
32
   
ARTICLE IV. CONDITIONS
33
SECTION 4.01
Effective Date
33
   
ARTICLE V. AFFIRMATIVE COVENANTS
34
SECTION 5.01
Financial Reporting
34
SECTION 5.02
Use of Proceeds
35
SECTION 5.03
Notice of Default
35
SECTION 5.04
Conduct of Business
35
SECTION 5.05
Taxes
35
SECTION 5.06
Insurance
36
SECTION 5.07
Compliance with Laws and Material Contractual Obligations
36
SECTION 5.08
Maintenance of Properties
36
SECTION 5.09
Inspection
36
SECTION 5.10
Environmental Matters
36
SECTION 5.11
Material Subsidiaries
36
SECTION 5.12
Material Foreign Subsidiaries
37
SECTION 5.13
Payment of Obligations
37
   
ARTICLE VI. NEGATIVE COVENANTS
37
SECTION 6.01
Capital Stock and Dividends
37
SECTION 6.02
Indebtedness
37
SECTION 6.03
Merger; Fundamental Changes
38
SECTION 6.04
Sale of Assets
38
SECTION 6.05
Sale of Accounts
38
SECTION 6.06
Investments and Purchases
38
SECTION 6.07
Contingent Obligations
40
SECTION 6.08
Liens
40
SECTION 6.09
Affiliates
41
SECTION 6.10
Subordinated Indebtedness; Other Indebtedness
41
SECTION 6.11
Change in Corporate Structure; Fiscal Year
41
SECTION 6.12
Inconsistent Agreements
41
SECTION 6.13
ERISA Compliance
42
SECTION 6.14
Restricted Payments
42
SECTION 6.15
Swap Agreements
42
SECTION 6.16
Sale and Leaseback Transactions
42
SECTION 6.17
Financial Covenants
42
   
ARTICLE VII. EVENTS OF DEFAULT
43
   
ARTICLE VIII. AGENCY
45
   
ARTICLE IX. MISCELLANEOUS
48
SECTION 9.01
Notices
48
SECTION 9.02
Waivers; Amendments
49
SECTION 9.03
Expenses; Indemnity; Damage Waiver
50
SECTION 9.04
Successors and Assigns
51
SECTION 9.05
Survival
55
SECTION 9.06
Counterparts; Integration; Effectiveness
55


 
ii

--------------------------------------------------------------------------------

 



SECTION 9.07
Severability
55
SECTION 9.08
Right of Setoff
55
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
55
SECTION 9.10
WAIVER OF JURY TRIAL
56
SECTION 9.11
Headings
56
SECTION 9.12
Confidentiality
56
SECTION 9.13
Interest Rate Limitation
57
SECTION 9.14
USA PATRIOT Act
58
SECTION 9.15
Fiduciary Relationship
58



SCHEDULES
Schedule 1.01 – Pricing Schedule
Schedule 2.01 – Commitments
Schedule 3.05 – Financial Statements
Schedule 3.08 – Material Contingent Obligations
Schedule 3.09 – Subsidiaries and Capitalization
Schedule 3.14 – Brokers’ Fees
Schedule 3.16 – Properties
Schedule 3.17 – Indebtedness
Schedule 3.24 – Material Foreign Subsidiaries
Schedule 6.06 – Investments
Schedule 6.08 – Liens


EXHIBITS
Exhibit A – Form of Assignment and Assumption
Exhibit B – Compliance Certificate
Exhibit C – Form of U.S. Tax Certificates

 
iii

--------------------------------------------------------------------------------

 

This CREDIT AGREEMENT, dated as of August 30, 2012, is entered into by and among
RALCORP HOLDINGS, INC., a Missouri corporation, the Lenders party hereto and
GOLDMAN SACHS BANK USA, as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I.
DEFINITIONS
 
SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“2008 Indenture” means the “Indenture” as defined in the Pledge Agreement as
such Indenture is in effect on the Effective Date, or as is otherwise amended in
a manner that is not materially adverse to the Lenders.
 
“2009 Indenture” means the Senior Secured Indenture, dated as of August 14,
2009, among the Borrower, its Subsidiaries parties thereto and Deutsche Bank
Trust Company Americas, as trustee, as in effect on the Effective Date, or as
otherwise amended in a manner that is not materially adverse to the Lenders.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accounts Receivable Financing Program” means a program of sales or
securitization of, or transfers of interests in, accounts receivable and related
contract rights by the Borrower or any Subsidiary on a limited recourse basis
pursuant to which the aggregate amount of financing thereunder at any time
outstanding shall not exceed an amount equal to 10% of (a) the amount of total
consolidated assets of the Borrower and its Subsidiaries as of the most recent
Fiscal Quarter end for which financial statements have been delivered by the
Borrower pursuant to Section 5.01(a) or (b), as applicable, minus (b) the
aggregate amount of goodwill and other intangible assets of the Borrower and its
Subsidiaries as of such Fiscal Quarter end, in each case as reflected on such
financial statements; provided that such sale or transfer qualifies as a sale
under Agreement Accounting Principles.
 
“Adjusted EBITDA” means, for any applicable computation period, the sum of (a)
EBIT for such period plus (b) the Borrower’s and its Subsidiaries’ amortization
and depreciation deducted in determining Net Income for such period; provided,
however, that Adjusted EBITDA shall be calculated (i) giving pro forma effect to
any Permitted Purchase during such period as though such Permitted Purchase
occurred on the first day of such period and (ii) by subtracting (adding) all
equity earnings (losses) attributable to the Borrower’s ownership interest in
Vail Resorts, Inc. for such period.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as
applicable, for purposes of determining the Alternate Base Rate with respect to
any ABR Borrowing) for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent and the Lead Arrangers.
 
“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, modified or supplemented from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the Financial Statements; provided, however, that for purposes of
all computations required to be made with respect to compliance by the Borrower
with Section 6.17, such term shall mean GAAP as in effect on the date hereof,
applied in a manner consistent with those used in preparing the Financial
Statements.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any Business Day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page 1 (or on
any successor or substitute page of such page) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, the applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurodollar Rate” or “ABR”, as the case may be, based upon the Borrower’s
Rating.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“August 2009 Senior Notes” means the Borrower’s $300,000,000 aggregate principal
amount of 6.625% Senior Notes, due August 15, 2039, as in effect on the
Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.
 
“Authorized Officer” means (a) any of the president, chief financial officer,
treasurer or controller of the Borrower, acting singly or (b) any other officer,
employee or representative of the Borrower who is (i) expressly authorized in
writing by the president, chief financial officer, treasurer or controller of
the Borrower to act on behalf of the Borrower hereunder and (ii) acceptable to
the Administrative Agent.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Ralcorp Holdings, Inc., a Missouri corporation.
 
 
2

--------------------------------------------------------------------------------

 
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means the request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.03, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 20% or more of the
outstanding shares of voting stock of the Borrower, or (b) during any period of
25 consecutive calendar months, commencing on the date of this Agreement, the
ceasing of those individuals (the “Continuing Directors”) who (i) were directors
of the Borrower on the first day of each such period or (ii) subsequently became
directors of the Borrower and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Borrower, to constitute a
majority of the board of directors of the Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
 
“Charges” has the meaning set forth in Section 9.13.
 
“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time (except as otherwise provided herein).
 
“Commitment” means with respect to each Lender, the commitment of such Lender to
make a Loan hereunder, expressed as an amount representing the maximum aggregate
principal amount of such Lender’s Loan. The amount of each Lender’s initial
Commitment is set forth on Schedule 2.01. The aggregate amount of the Lenders’
Commitments is $250,000,000.
 
 
3

--------------------------------------------------------------------------------

 
 
“Condemnation” has the meaning set forth in clause (h) of Article VII.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” and “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Subsidiaries in accordance with Agreement Accounting Principles.
 
“Consolidated Interest Expense” means, with respect to any period, the sum
(without duplication) of (i) Consolidated interest expense of the Borrower and
its Consolidated Subsidiaries for such period before the effect of interest
income, as reflected on the Consolidated statements of income for the Borrower
and its Consolidated Subsidiaries for such period, and (ii) Consolidated
interest, yield or discount accrued during such period on the aggregate
outstanding investment or claim held by purchasers, assignees or other
transferees of (or of interests in) receivables of the Borrower and its
Consolidated Subsidiaries in connection with a revolving Accounts Receivable
Financing Program (regardless of the accounting treatment of such Accounts
Receivable Financing Program).
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a letter of credit.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“dollars” and “$” refer to lawful money of the United States of America.
 
“EBIT” means, for any applicable computation period, the Borrower’s and
Subsidiaries’ Net Income on a consolidated basis, plus (a) consolidated federal,
state, local and foreign income and franchise taxes paid or accrued during such
period and (b) Consolidated Interest Expense for such period, minus (or plus)
equity earnings (or losses) during such period attributable to equity
investments by the Borrower and its Subsidiaries in the capital stock or other
equity interests in any Person which is not a Subsidiary.
 
 
4

--------------------------------------------------------------------------------

 
 
“EDGAR” means the electronic disclosure system for the receipt, storage,
retrieval and dissemination of public documents filed with the Securities and
Exchange Commission.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Claims” means all claims, investigations, litigation,
administrative proceedings, notices, requests for information, whether pending
or threatened, or judgments or orders, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for any
violation of any Environmental Laws, or for any Release or injury to the
environment.
 
“Environmental Laws” means all federal, state and local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, direct duties, requests, licenses, approvals,
certificates, decrees, standards, permits and other authorizations of, and
agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters, including without
limitation, chemical substances, air emissions, effluent discharges and the
storage, treatment, transport and disposal of Hazardous Materials.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“Equity Issuance” means any issuance or sale by the Borrower or any of its
Subsidiaries of Equity Interests of the Borrower or any such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to the Borrower or
any of its Subsidiaries, (b) any issuance of directors’ qualifying shares and
(c) sales or issuances of common stock of the Borrower to management or
employees of the Borrower or any of its Subsidiaries under any employee stock
option or stock purchase plan or employee benefit plan in existence from time to
time.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning set forth in Article VII.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or
 
 
5

--------------------------------------------------------------------------------

 
 
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.16) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.14 amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to such Recipient’s failure (other than
as a result of a Change in Law) to comply with Section 2.14(f)(ii)(A) or (B);
and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of May 1, 2012 among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders party thereto, as in effect on the
Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Statements” has the meaning set forth in Section 3.05.
 
“Fiscal Quarter” means one of the four three-month accounting periods comprising
a Fiscal Year.
 
“Fiscal Year” means the twelve-month accounting period ending September 30 of
each year.
 
“Foreign Lender” means a Lender that is not a U.S. Person.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any board of insurance, insurance department or insurance
commissioner, any taxing authority or political subdivision, any supra-national
bodies such as the European Union or the European Central Bank and any group or
body charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing)).
 
“Guarantor” means each Subsidiary of the Borrower which is a party to the
Subsidiary Guaranty.
 
 
6

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means any toxic or hazardous waste, substance or chemical
or any pollutant, contaminant, chemical or other substance defined or regulated
pursuant to any Environmental Laws, including, without limitation, asbestos,
petroleum or crude oil.
 
“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or similar instruments,
(e) Capitalized Lease Obligations, (f) Contingent Obligations, (g) the face
amount of any letter of credit for which such Person is obligated, (h)
obligations under so-called “synthetic leases” and (i) repurchase obligations or
liabilities of such Person with respect to accounts or notes receivable sold by
such Person.
 
“Indemnified Liabilities” has the meaning assigned to such term in
Section 9.03(b).
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Initial Lender” means each of Goldman Sachs Bank USA and Barclays Bank PLC and
their respective Affiliates.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
 
“Interest Expense Coverage Ratio” means, at the end of any Fiscal Quarter of the
Borrower, the ratio of (a) EBIT for the four Fiscal Quarters then ending to (b)
the Borrower’s Consolidated Interest Expense for the four Fiscal Quarters then
ending, all as determined in accordance with Agreement Accounting Principles.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each month and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven days or fourteen days or
one, two or three months (or, if available to each Lender, such other period as
the Lenders may agree) thereafter, as the Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case (other than a seven or fourteen day Interest Period) such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
 
 
7

--------------------------------------------------------------------------------

 
 
“IRS” means the United States Internal Revenue Service.
 
“July 2010 Senior Notes” means (i) the Borrower’s $300,000,000 aggregate
principal amount of 4.950% Senior Notes due August 15, 2020, as in effect on the
Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders and (ii) the Borrower’s $150,000,000 aggregate principal
amount of 6.625% Senior Notes due August 15, 2039, as in effect on the Effective
Date, or as otherwise amended in a manner that is not materially adverse to the
Lenders.
 
“Lead Arrangers” means Goldman Sachs Bank USA and Barclays Bank PLC.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
 
“Leverage Ratio” means, with respect to the Borrower on a consolidated basis
with its Subsidiaries, at the end of any Fiscal Quarter, the ratio of (a) Total
Debt at the end of such Fiscal Quarter to (b) Adjusted EBITDA for the four
Fiscal Quarters then ending.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing (or, as applicable,
for purposes of determining the Alternate Base Rate with respect to any ABR
Borrowing) for any Interest Period, the rate appearing on the Reuters Screen
LIBOR01 Page 1 (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits comparable to the principal amount of the
applicable Loan and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
“Loan Documents” means this Agreement, the Subsidiary Guaranty, the Pledge
Agreement and the other documents and agreements contemplated hereby and
executed by the Borrower and/or the Guarantors in favor of the Administrative
Agent or any Lender.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin Stock” has the meaning assigned to that term under Regulation U.
 
 
8

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, Property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the Guarantors to perform their obligations under the Loan Documents, or (c)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.
 
“Material Foreign Subsidiary” means a Subsidiary of the Borrower organized under
the laws of a jurisdiction located outside the United States and at any time
having assets with a fair market value in excess of $10,000,000.
 
“Material Indebtedness” means Indebtedness (other than the Loans) or obligations
in respect of one or more Swap Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding $35,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
 
“Material Subsidiary” means a Subsidiary of the Borrower organized under the
laws of a jurisdiction located within the United States and at any time having
assets with a fair market value in excess of $10,000,000; provided, however,
that (i) any special purpose Subsidiary established for the purpose of entering
into the Accounts Receivable Financing Program and (ii) Mattnick shall not be a
Material Subsidiary.
 
“Mattnick” means Mattnick Insurance Company, a Missouri corporation.
 
“Mattnick Mortgages” means mortgages and deeds of trust granting Liens on real
property (and property affixed or attached to, installed on or proceeds of such
real property, including but not limited to all buildings, improvements, and
fixtures, hereditaments, easements, licenses, water rights and permits,
appurtenances, rents, uses, issues and profits, reversion or reversions,
remainder or remainders, rents and royalties under all oil, gas or mineral
leases, proceeds of insurance paid or payable as a result of damage or
destruction of the property and any awards which may be made with respect to the
property as a result of the exercise of the right to eminent domain and any
other damage or injury to or decrease in the value of the property described
above, and all estate, right, title and interest in and to every part and parcel
thereof) of the Borrower or any of its Subsidiaries in favor of Mattnick
securing loans from Mattnick in an aggregate principal amount at no time
exceeding $25,000,000.
 
“Maturity Date” means November 29, 2012.
 
“Maximum Rate” has the meaning set forth in Section 9.13.
 
“May 2009 Note Purchase Agreement” means the note purchase agreement dated as of
May 28, 2009 among the Borrower and the purchasers party thereto with respect to
the May 2009 Senior Notes, as in effect on the Effective Date, or as otherwise
amended in a manner that is not materially adverse to the Lenders.
 
“May 2009 Senior Notes” means (a) the Borrower’s $50,000,000 aggregate principal
amount of 7.45% Senior Notes, Series 2009A, due May 28, 2019, as in effect on
the Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders and (b) the Borrower’s $50,000,000 aggregate principal
amount of 7.60% Senior Notes, Series 2009B, due May 28, 2021, as in effect on
the Effective Date, or as otherwise amended in a manner that is not materially
adverse to the Lenders.
 
 
9

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means an employee pension benefit plan, as defined in
Section 3(2) of ERISA, maintained pursuant to a collective bargaining agreement
or any other arrangement to which the Borrower or any member of the Controlled
Group is a party to which more than one employer outside of the Controlled Group
is obligated to make contributions.
 
“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period as determined in accordance with Agreement Accounting
Principles, but (i) excluding any non-cash charges (except any non-cash charges
that require accrual of a reserve for anticipated future cash payments) or
non-cash gains (except any non-cash gains resulting in the Borrower’s accrual of
a receivable which will result in a cash in-flow at a later date), which charges
or gains are unusual, non-recurring or extraordinary, (ii) excluding any
non-cash stock based incentive-related expenses, and (iii) including, to the
extent not otherwise included in the determination of Net Income, all cash
dividends and cash distributions received by the Borrower or any Subsidiary from
any Person in which the Borrower or such Subsidiary has made an Investment
pursuant to Section 6.06(j).
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum (without duplication) of (i) all
reasonable fees, underwriting commissions, discounts and out-of-pocket expenses
paid to third parties in connection with such event, including legal fees,
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by an Authorized Officer).
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and all other liabilities (if any), whether actual or contingent, of
the Borrower with respect to all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Administrative Agent or any indemnified party hereunder
arising under any of the Loan Documents.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 
10

--------------------------------------------------------------------------------

 
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges, or similar levies that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.16).
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“Participant Register” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Purchase” means an acquisition permitted by Section 6.06(l).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, as to which the Borrower or any member of the Controlled Group may have
any liability.
 
“Pledge Agreement” means (a) the Pledge Agreement dated as of July 18, 2008 made
by the Borrower and the other pledgors party thereto in favor of the Pledgee and
(b) any other pledge or security agreement entered into by the Borrower or a
Subsidiary in favor of the Administrative Agent for the benefit of the Lenders
pursuant to Section 5.12, in each case as the same may be amended, restated,
amended and restated, modified or supplemented from time to time.
 
“Pledged Subsidiary” means a Material Foreign Subsidiary of the Borrower, the
Equity Interests of which have been pledged in favor of the Pledgee pursuant to
the Pledge Agreement.
 
“Pledgee” means JPMorgan Chase Bank, N.A., as collateral agent for the benefit
of the Administrative Agent and the other Secured Creditors and its successors
and assigns in such capacity.
 
“Post” means Post Holdings, Inc., a Missouri corporation.
 
“Post Obligations” means indemnification obligations of the Borrower and/or its
Subsidiaries in favor of Post and/or its subsidiaries under the Post Spin-Off
Documents.
 
“Post Spin-Off Documents” means (i) the Separation and Distribution Agreement,
dated as of February 3, 2011, among the Borrower, Post and Post US, (ii) the
Transition Services Agreement, dated as of February 3, 2012, among the Borrower
and Post, (iii) the Tax Allocation Agreement, dated as of February 3, 2012,
among the Borrower and Post, (iv) the Shareholder’s and Registration Rights
Agreement, dated as of February 3, 2012, among the Borrower and Post, and (v)
the Employee Matters Agreement, dated as of February 3, 2012 among the Borrower
and Post, each as in effect on the Effective Date, or as is otherwise amended in
a manner that is not materially adverse to the Lenders.
 
“Post US” means Post Foods, LLC, a Delaware limited liability company.
 
 
11

--------------------------------------------------------------------------------

 
 
“Prime Rate” means the rate of interest per annum quoted in the print edition of
The Wall Street Journal, Money Rates Section as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks), as in effect from time to time.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.  The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Purchase” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any ongoing business or all or substantially
all of the assets of any firm, corporation or division or line of business
thereof, whether through purchase of assets, merger or otherwise, or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding partnership interests of a partnership.
 
“Ralston Obligations” means the indemnification obligations of the Borrower
existing on the date hereof in favor of Ralston Purina Company with respect to
its guaranty of the obligations of Ralston Resorts, Inc. under the Sports
Facilities Refunding Revenue Bonds identified on Schedule 3.08.
 
“Recipient” means (a) the Administrative Agent; (b) any Lender; and (c) any
other recipient of any payment to be made by or on behalf of the Borrower or any
Guarantor in connection with a Loan or Loan Document.
 
“Register” has the meaning set forth in Section 9.04.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation or official interpretation of such Board of Governors relating
to the extension of credit by securities brokers and dealers for the purpose of
purchasing or carrying margin securities applicable to such Persons.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to such Persons.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by the specified lenders for the purpose of
purchasing or carrying margin stocks applicable to such Persons.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.
 
 
12

--------------------------------------------------------------------------------

 
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.
 
“Required Lenders” means, at any time, Lenders having outstanding Loans
representing more than 50% of the sum of the total principal amount of
outstanding Loans at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
 
“Retained Shares” means any of the shares of common stock of Post owned by the
Borrower as of the date hereof, and any common stock or other equity interests
received by the Borrower from Post or otherwise distributed to the Borrower by
Post on account of such shares.
 
“S&P” means Standard & Poor’s.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Secured Creditors” has the meaning assigned to that term in the Pledge
Agreement.
 
“Senior Note Agreements” means the “Senior Note Agreements” as defined in the
Pledge Agreement as such “Senior Note Agreements” are in effect on the Effective
Date, or as are otherwise amended in a manner that is not materially adverse to
the Lenders.
 
“Senior Notes” has the meaning assigned to that term in the Pledge Agreement.
 
“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Borrower or any member of the Controlled Group for employees of the Borrower
or any member of the Controlled Group, other than a Multiemployer Plan.
 
“Solvent” means, when used with respect to a Person, that (a) the fair saleable
value of the assets of such Person is in excess of the total amount of the
present value of its liabilities (including for purposes of this definition all
liabilities (including loss reserves as determined by such Person), whether or
not reflected on a balance sheet prepared in accordance with Agreement
Accounting Principles and whether direct or indirect, fixed or contingent,
secured or unsecured, disputed or undisputed), (b) such Person is able to pay
its debts or obligations in the ordinary course as they mature and (c) such
Person does not have unreasonably small capital to carry out its business as
conducted and as proposed to be conducted. “Solvency” shall have a correlative
meaning.
 
“Splitco Notes” means the Borrower’s senior notes issued pursuant to the 2008
Indenture, as in effect on the Effective Date, or as otherwise amended in a
manner that is not materially adverse to the Lenders.
 
 
13

--------------------------------------------------------------------------------

 
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as of the
date hereof, duly executed and delivered by the Guarantors in favor of the
Administrative Agent, on behalf of the Lenders, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 15% of the
consolidated tangible assets of the Borrower and its Subsidiaries, as would be
shown in the consolidated financial statements of the Borrower and its
Subsidiaries as at the end of the Fiscal Quarter next preceding the date on
which such determination is made, or (b) is responsible for more than 10% of the
consolidated Net Income from continuing operations of the Borrower and its
Subsidiaries for the 12-month period ending as of the end of the Fiscal Quarter
next preceding the date of determination.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
 
14

--------------------------------------------------------------------------------

 
 
“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan or (e) any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.
 
“Thomson” means Thomson BankWatch Inc.
 
“Total Assets” means all assets and properties of the Borrower and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles.
 
“Total Debt” means (a) all Indebtedness of the Borrower and its Subsidiaries, on
a consolidated basis, reflected on a balance sheet prepared in accordance with
Agreement Accounting Principles, plus, without duplication (b) the sum of
(i) the face amount of all outstanding letters of credit in respect of which the
Borrower or any Subsidiary has any reimbursement obligation and the principal
amount of all Contingent Obligations of the Borrower and its Subsidiaries and
(ii) the aggregate principal amount of all Indebtedness of any special purpose
Subsidiary of the Borrower formed in connection with the sale of accounts
receivable or other forms of off-balance sheet financing, minus (c) to the
extent included in clause (b)(i) above, the Ralston Obligations and the Post
Obligations.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unfunded Liability” means the amount (if any) by which a Single Employer Plan’s
actuarial accrued liability exceeds its actuarial asset value, as determined by
the then most recent valuation for such plan used to determine the measures of
funded status required to be reported to the Internal Revenue Service.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).
 
“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “asset” shall be construed to have the same
meaning as “Property”.
 
SECTION 1.04  Accounting Terms.  Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with Agreement Accounting Principles.
 
ARTICLE II.
THE CREDITS
 
SECTION 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make a Loan to the Borrower in a single draw on
the Effective Date in a principal amount that will not result in (a) such
Lender’s Loan exceeding such Lender’s Commitment or (b) the sum of the Loans
exceeding the total Commitments. No amount of the Loans which is repaid or
prepaid by the Borrower may be reborrowed hereunder.
 
SECTION 2.02  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)           Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings outstanding.
 
 
16

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03  Requests for Borrowings. To request the initial Borrowing, the
Borrower shall notify the Administrative Agent of such request by written notice
(a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New York
City time, three Business Days before the date of the proposed Borrowing or (b)
in the case of an ABR Borrowing, not later than 1:00 p.m., New York City time,
on the date of the proposed Borrowing. Such written Borrowing Request shall be
irrevocable and in a form approved by the Administrative Agent and signed by the
Borrower. Such written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i)        the aggregate amount of the requested Borrowing;
 
(ii)       the date of such Borrowing, which shall be the Effective Date;
 
(iii)      whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)       n the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.
 
In addition, if the initial Borrowing is a Eurodollar Borrowing, the Borrowing
Request therefor shall contain the Borrower’s agreement to the provisions of
Section 2.13 hereof irrespective of whether the Effective Date occurs.
 
If no election as to the Type of such Borrowing is specified (or, in the case
where the initial Borrowing is a Eurodollar Borrowing, if the Borrowing Request
therefor does not include the Borrower’s agreement to the provisions of
Section 2.13 hereof irrespective of whether the Effective Date occurs), then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any such requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of the Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04  Funding of Borrowings.  (a) Each Lender shall make the Loan to be
made by it hereunder on the Effective Date by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the Borrowing Request.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of the initial Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 2.05  Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders, and the Loans comprising each such
portion shall be considered a separate Borrowing.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by written notice delivered in
accordance with Section 9.01 not later than the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such written Interest Election Request shall be irrevocable
and shall be in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c)           Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 2.06  Termination of Commitments.  Unless previously terminated, the
initial Commitments shall terminate upon the making of the Loans on the
Effective Date.
 
SECTION 2.07  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each applicable Lender the unpaid amount of its Loan on the Maturity Date.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns)
 
SECTION 2.08  Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.
 
(b)           The Borrower shall notify the Administrative Agent by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, not less than two
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or securities offerings, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied; provided, further, that no
such notice shall be required in connection with the Exchange as contemplated by
Section 9.04(b)(ii)(G) of this Agreement. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
as provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10.
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           In addition to the repayments of the Loans required by
Section 2.07(a), the Borrower shall make mandatory prepayment of the Loans as
follows:
 
(i)           within (1) Business Day of the receipt by the Borrower or any
Subsidiary of any Net Proceeds from the incurrence of any Indebtedness on or
after the date hereof, the Borrower shall make a mandatory prepayment of the
Loans in an amount equal to 100% of such Net Proceeds (or, if less, the
aggregate outstanding principal amount of the Loans); provided, however, that
the Borrower shall not be required to make any such mandatory prepayments from
the Net Proceeds of the following: (x) up to $50,000,000 of Indebtedness
incurred on or after the date hereof by the Borrower or any Subsidiary pursuant
to Section 6.02(g), (y) any borrowings by the Borrower under the Existing Credit
Agreement in an amount up to the aggregate commitments thereunder as of the date
hereof and (z) any Indebtedness incurred on or after the date hereof by the
Borrower or any Subsidiary pursuant to Sections 6.02(a), 6.02(c) or 6.02(d); and
 
(ii)           within (1) Business Day of the receipt by the Borrower or any
Subsidiary of any Net Proceeds received from any Equity Issuance on or after the
date hereof, the Borrower shall make a mandatory prepayment of the Loans in an
amount equal to 100% of such Net Proceeds (or, if less, the aggregate
outstanding principal amount of the Loans).
 
SECTION 2.09  Fees.  (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.
 
(b)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.10  Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.0% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.11  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.12  Increased Costs.  (a) If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)           impose on any Lender or the London interbank market any other
condition (other than Taxes) affecting this Agreement or Eurodollar Loans made
by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then, upon request of such Lender
or such other Recipient the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or other Recipient for such
additional costs incurred or reduction suffered.
 
 
21

--------------------------------------------------------------------------------

 
 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender or such
Recipient to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 270-day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.13  Break Funding Payments .  In the event of (a) the payment or
prepayment of any principal of any Eurodollar Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(b) and is revoked in accordance therewith) or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.16, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
SECTION 2.14  Taxes.
 
(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or the Guarantors under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or any Guarantor
(as applicable) shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Borrower and the Guarantors. The
Borrower and the Guarantors shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(c)           Indemnification by the Borrower and Guarantors. The Borrower and
the Guarantors shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes and
Other Taxes (including Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
(d)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower or any Guarantor has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower and the Guarantors to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any Guarantor to a Governmental Authority pursuant to
this Section 2.14, the Borrower or any such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(f)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent (provided that the
Administrative Agent shall be under no obligation to so request), at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
 
23

--------------------------------------------------------------------------------

 
 
(ii)           Without limiting the generality of the foregoing,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(i)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(ii)           executed originals of IRS Form W-8ECI;
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
 
24

--------------------------------------------------------------------------------

 
 
(iv)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;
 
              (C)           any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
              (D)           if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
 
25

--------------------------------------------------------------------------------

 
 
(h)           Survival. Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
SECTION 2.15  Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 200
West Street, New York, New York. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loan and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
 
26

--------------------------------------------------------------------------------

 
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
 
SECTION 2.16  Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.12, or if the Borrower is required to pay
any Indemnified Taxes or any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.14, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.14, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.12 and 2.14) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
SECTION 3.01  Corporate Existence and Standing.  The Borrower, each Material
Subsidiary and Mattnick each is a corporation duly incorporated, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation and is duly qualified and in good standing as a foreign
corporation and is duly authorized to conduct its business in each jurisdiction
in which its business is conducted or proposed to be conducted except where the
failure to be so qualified or authorized could not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.02  Authorization and Validity.  The Borrower and each Guarantor have
all requisite power and authority (corporate and otherwise) and legal right to
execute and deliver (or file, as the case may be) each of the Loan Documents to
which it is a party and to perform its obligations thereunder. The execution and
delivery (or filing, as the case may be) by the Borrower and each Guarantor of
the Loan Documents to which it is a party and the performance of their
respective obligations thereunder have been duly authorized by proper
organizational proceedings and the Loan Documents constitute legal, valid and
binding obligations of the Borrower or such Guarantor, as applicable,
enforceable against the Borrower or such Guarantor, as applicable, in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity.
 
SECTION 3.03  Compliance with Laws and Contracts.  The Borrower and its
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Properties, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Neither the execution and delivery by the Borrower or
any Guarantor of the Loan Documents to which it is a party, the application of
the proceeds of the Loans, the consummation of any transaction contemplated in
the Loan Documents, nor compliance with the provisions of the Loan Documents
will, or at the relevant time did, (a) violate any law, rule, regulation
(including Regulation T, Regulation U and Regulation X), order, writ, judgment,
injunction, decree or award binding on the Borrower or any Subsidiary or the
Borrower’s or any Subsidiary’s articles or certificate of incorporation or
similar charter document, as the case may be, or by-laws or operating agreement,
as the case may be, (b) violate the provisions of or require the approval or
consent of any party to any material indenture, instrument or agreement to which
the Borrower or any Subsidiary is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien (other than Liens permitted by
the Loan Documents) in, of or on the Property of the Borrower or any Subsidiary
pursuant to the terms of any such indenture, instrument or agreement, or (c)
require any consent of the stockholders or members, as applicable, of any
Person.
 
SECTION 3.04  Governmental Consents.  No order, consent, approval,
qualification, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of, any
Governmental Authority, or any subdivision thereof, or any securities exchange
is or at the relevant time was required to authorize, or is or at the relevant
time was required in connection with the execution, delivery, consummation or
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents, the application of the proceeds of the Loans or any
other transaction contemplated in the Loan Documents.
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 3.05  Financial Statements.  The Borrower has heretofore furnished to
each of the Lenders the audited consolidated financial statements of the
Borrower and its Subsidiaries as of and for the fiscal year ended September 30,
2011 and the unaudited consolidated financial statements of the Borrower and its
Subsidiaries as of and for the fiscal quarters ended March 31, 2012, and June
30, 2012, as supplemented by the disclosures made in the Borrower’s filing with
the Securities and Exchange Commission described on Schedule 3.05
hereto  (collectively, the “Financial Statements”).  Each of the Financial
Statements was prepared in accordance with Agreement Accounting Principles and
fairly presents the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such dates and the consolidated results of
their operations for the respective periods then ended (except, in the case of
such unaudited statements, for normal year-end audit adjustments).
 
SECTION 3.06  Material Adverse Change.  Since September 30, 2011, there has been
no change from that reflected in the Financial Statements, in the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole which could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.07  Taxes.  The Borrower and its Subsidiaries have filed or caused to
be filed in correct form all United States federal and applicable foreign, state
and local tax returns and all other material tax returns which are required to
be filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles and as to which
no Lien exists. No tax liens have been filed and no claims are being asserted
with respect to any such taxes which could reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are in accordance with Agreement Accounting Principles.
 
SECTION 3.08  Litigation and Contingent Obligations.  There is no litigation,
arbitration, proceeding, inquiry or governmental investigation (including,
without limitation, by the Federal Trade Commission) pending or, to the
knowledge of any of their officers, threatened against or affecting the Borrower
or any Subsidiary or any of their respective Properties which could reasonably
be expected to have a Material Adverse Effect or to prevent, enjoin or unduly
delay the making of the Loans under this Agreement. Neither the Borrower nor any
Subsidiary has any material Contingent Obligations except as set forth on
Schedule 3.08.
 
SECTION 3.09  Subsidiaries and Capitalization.  Schedule 3.09 hereto contains an
accurate list of all of the existing Subsidiaries as of the date of this
Agreement, setting forth their respective jurisdictions of incorporation and the
percentage of their capital stock owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock of each Subsidiary
have been duly authorized and validly issued, are fully paid and non-assessable,
and are free and clear of all Liens, other than the Liens created by the Loan
Documents. No authorized but unissued or treasury shares of capital stock of the
Borrower or any Subsidiary are subject to any option, warrant, right to call or
commitment of any kind or character. Except as set forth on Schedule 3.09,
neither the Borrower nor any Subsidiary has any outstanding stock or securities
convertible into or exchangeable for any shares of its capital stock, or any
right issued to any Person (either preemptive or other) to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to any of its capital stock or any stock or securities
convertible into or exchangeable for any of its capital stock other than as
expressly set forth in the certificate or articles of incorporation of the
Borrower or such Subsidiary. Neither the Borrower nor any Subsidiary is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of its capital stock or any convertible securities, rights
or options of the type described in the preceding sentence except as otherwise
set forth on Schedule 3.09. Except as set forth on Schedule 3.09, as of the date
hereof the Borrower does not own or hold, directly or indirectly, any capital
stock or equity security of, or any equity or partnership interest in any Person
other than such Subsidiaries.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 3.10  ERISA.  Each of the Borrower and each member of the Controlled
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan. Neither the Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to any Multiemployer Plan which could reasonably be
expected to have a Material Adverse Effect. Each Plan complies in all respects
with all applicable requirements of law and regulations, except where the
failure to so comply could not reasonably be expected to cause the relevant Plan
to become disqualified under the Code. Neither the Borrower nor any member of
the Controlled Group has, with respect to any Plan, failed to make any
contribution or pay any amount required under Section 412 of the Code or
Section 302 of ERISA or the terms of such Plan. There are no pending or, to the
knowledge of the Borrower, threatened claims, actions, investigations or
lawsuits against any Plan, any fiduciary thereof, or the Borrower or any member
of the Controlled Group with respect to a Plan which could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any member
of the Controlled Group has engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which would subject such Person to any material liability. Within the last five
years neither the Borrower nor any member of the Controlled Group has engaged in
a transaction which resulted in a Single Employer Plan with an Unfunded
Liability being transferred out of the Controlled Group. No Termination Event
has occurred or is reasonably expected to occur with respect to any Plan which
is subject to Title IV of ERISA.
 
SECTION 3.11  Defaults.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.12  Federal Reserve Regulations.  Neither the Borrower nor any
Subsidiary is engaged, directly or indirectly, principally, or as one of its
important activities, in the business of extending, or arranging for the
extension of, “purpose credit” under the meaning of Regulation T or Regulation
U. Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulation T, Regulation
U or Regulation X. Following the application of the proceeds of the Loans, less
than 25% of the value (as determined by any reasonable method) of the assets of
the Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder taken as a whole have been, and will
continue to be, represented by Margin Stock.
 
SECTION 3.13  Investment Company Act.  Neither the Borrower nor any Subsidiary
is, or after giving effect to any Loan will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
SECTION 3.14  Certain Fees.  Other than as disclosed on Schedule 3.14, no
broker’s or finder’s fee or commission was, is or will be payable by the
Borrower or any Subsidiary with respect to the transactions contemplated by this
Agreement. The Borrower hereby agrees to indemnify the Administrative Agent and
the Lenders against and agrees that it will hold each of them harmless from any
claim, demand or liability for broker’s or finder’s fees or commissions alleged
to have been incurred by the Borrower in connection with any of the transactions
contemplated by this Agreement and any expenses (including, without limitation,
attorneys’ fees and time charges of attorneys for the Administrative Agent or
any Lender, which attorneys may be employees of the Administrative Agent or any
Lender) arising in connection with any such claim, demand or liability.
 
SECTION 3.15  Solvency.  As of the date hereof, after giving effect to the
consummation of the transactions contemplated by the Loan Documents and the
payment of all fees, costs and expenses payable by the Borrower or its
Subsidiaries with respect to the transactions contemplated by the Loan
Documents, each of the Borrower and each Guarantor is Solvent.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 3.16  Ownership of Properties.  (a) Except as set forth on Schedule 3.16
hereto, the Borrower and its Subsidiaries have a subsisting leasehold interest
in, or good and marketable title, free of all Liens, other than those permitted
by Section 6.08 or by any of the other Loan Documents, to all of the Properties
and assets reflected in the Financial Statements as being owned by it, except
for assets sold, transferred or otherwise disposed of in the ordinary course of
business since the date thereof. There are no actual, threatened or alleged
defaults with respect to any leases of real property under which the Borrower or
any Subsidiary is lessee or lessor which could reasonably be expected to have a
Material Adverse Effect. The Borrower and its Subsidiaries own or possess rights
to use all material licenses, patents, patent applications, copyrights, service
marks, trademarks and trade names necessary to continue to conduct their
business as heretofore conducted, and no such license, patent or trademark has
been declared invalid, been limited by order of any court or by agreement or is
the subject of any infringement, interference or similar proceeding or
challenge, except for proceedings and challenges which could not reasonably be
expected to have a Material Adverse Effect.
 
(b)           Each of the Borrower and its Subsidiaries owns, is licensed or
otherwise has the right to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, and the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.17  Indebtedness.  Attached hereto as Schedule 3.17 is a complete and
correct list of all Indebtedness of the Borrower and its Subsidiaries
outstanding on the date of this Agreement (other than Indebtedness in a
principal amount not exceeding $100,000 for a single item of Indebtedness
and $500,000 in the aggregate for all such Indebtedness), showing the aggregate
principal amount which was outstanding on such date.
 
SECTION 3.18  Subordinated Indebtedness.  The principal of and interest on the
Loans and all other Obligations will constitute “senior debt” as that or any
similar term is or may be used in any other instrument evidencing or applicable
to any Subordinated Indebtedness of the Borrower.
 
SECTION 3.19  Employee Controversies.  There are no strikes, work stoppages or
controversies pending or threatened between the Borrower or any Subsidiary and
any of its employees, other than strikes, work stoppages or controversies
arising in the ordinary course of business, which, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.20  Material Agreements.  Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction (a) which could reasonably be expected to have a Material
Adverse Effect or (b) which (other than (u) the Existing Credit Agreement, (v)
the Senior Note Agreements, (w) the 2008 Indenture, (x) the May 2009 Note
Purchase Agreement, (y) the 2009 Indenture, and (z) other agreements or
instruments governing Indebtedness of the Borrower or any Subsidiaries permitted
to be incurred pursuant to Section 6.02(g) so long as the restrictions contained
therein are not materially less favorable to the Lenders, taken as a whole, than
the restrictions contained in this Agreement), restricts or imposes conditions
upon the ability of the Borrower or any Subsidiary to (i) pay dividends or make
other distributions on its capital stock (ii) make loans or advances to the
Borrower, (iii) repay loans or advances from Borrower or (iv) grant Liens to the
Administrative Agent to secure the Obligations. Neither the Borrower nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.
 
 
31

--------------------------------------------------------------------------------

 
 
SECTION 3.21  Environmental Laws.  The Borrower, each Material Subsidiary and
Mattnick each conduct in the ordinary course of business a review of the effects
of then existing Environmental Laws and then existing Environmental Claims on
its business, condition (financial and other), results of operations and
Property, and as a result thereof the Borrower, each Material Subsidiary and
Mattnick have reasonably concluded that the application of such Environmental
Laws and the existence of such Environmental Claims, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.22  Insurance.  The Borrower and its Subsidiaries maintain with
financially sound and reputable insurance companies insurance on their Property
in such amounts and covering such risks as is consistent with sound business
practice.
 
SECTION 3.23  Disclosure.  None of the (a) information, exhibits or reports
furnished or to be furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Borrower or any
Subsidiary contained in this Agreement, the other Loan Documents or any
certificate or other written information furnished to the Administrative Agent
or the Lenders by or on behalf of the Borrower or any Subsidiary pursuant to a
request from the Administrative Agent or the Lenders permitted hereunder and for
use in connection with the transactions contemplated by this Agreement, taken as
a whole, contained, contains or will contain any untrue statement of a material
fact or omitted, omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not materially misleading in
light of the circumstances in which the same were made. The pro forma financial
information contained in such materials is based upon good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made. There is
no fact known to the Borrower (other than matters of a general economic nature)
that has had or could reasonably be expected to have a Material Adverse Effect
and that has not been disclosed herein or in such other documents, certificates
and other written information furnished to the Lenders for use in connection
with the transactions contemplated by this Agreement.
 
SECTION 3.24  Material Foreign Subsidiaries.  Except as set forth on Schedule
3.24 hereto, as of the Effective Date, the Borrower has no Material Foreign
Subsidiaries.
 
SECTION 3.25  OFAC.  Neither the Borrower nor any Guarantor (i) is a person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
SECTION 3.26  Patriot Act.  The Borrower and each Guarantor is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
CONDITIONS
 
SECTION 4.01  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto and to the other Loan Documents either (i) a counterpart of
the Loan Documents signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of the Loan Documents.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Gregory A. Billhartz, General Counsel for the Borrower
and the Guarantors and (ii) Bryan Cave LLP, special counsel for the Borrower and
the Guarantors, covering such matters relating to the Borrower, the Guarantors,
this Agreement, the other Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, such opinions to be in form and
substance satisfactory to the Administrative Agent. The Borrower hereby requests
such counsel to deliver such opinions.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantors, the authorization of the Transactions and any other legal
matters relating to the Borrower and the Guarantors, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.
 
(d)           The Administrative Agent shall have received a copy of a letter,
in form and substance acceptable to the Administrative Agent, from the Borrower
to the Pledgee notifying the Pledgee that this Agreement and the Subsidiary
Guaranty shall be “Permitted Debt Agreements” under the Pledge Agreement.
 
(e)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by an Authorized Officer of the Borrower,
certifying that (i) the representations and warranties of the Borrower and the
Guarantors set forth in the Loan Documents are true and correct in all material
respects on and as of the Effective Date (or, in the case of representations and
warranties that are qualified by materiality or Material Adverse Effect, are
true and correct on and as of the date hereof); and (ii) no Default shall have
occurred and be continuing at the time of and immediately after giving effect to
the Borrowing and the use of proceeds thereof on the Effective Date.
 
(f)           The Lenders, the Administrative Agent and the Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
 
(g)           All material governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions shall have
been obtained and all such consents and approvals shall be in force and effect.
 
 
33

--------------------------------------------------------------------------------

 
 
(h)           The Lenders shall have received U.S. GAAP audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower for the 2011, 2010 and 2009 fiscal years.
 
(i)           The Administrative Agent shall be satisfied that the Borrower is
in pro forma compliance with the financial covenants contained in Section 6.17
after giving effect to the transactions contemplated hereby. The Borrower shall
have delivered to the Administrative Agent a certificate of an Authorized
Officer of the Borrower certifying as to compliance with the financial covenants
referenced in the preceding sentence and demonstrating (in reasonable detail)
the calculations required by such covenants.
 
(j)           The Administrative Agent shall have received such other documents
as the Administrative Agent, any Lender or their counsel may have reasonably
requested.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
August 30, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
 
ARTICLE V.
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01  Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, consistently applied,
and furnish to the Lenders:
 
(a)           As soon as practicable and in any event within 75 days after the
close of the Fiscal Quarter ending June 30, 2012, for itself and its
Subsidiaries, consolidated unaudited balance sheets as at the close of such
period and consolidated statements of income, retained earnings and cash flows
for the period from October 1, 2011 to the end of such Fiscal Quarter, all
certified by an Authorized Officer, provided, however, that such information
shall be deemed to have been furnished to the Lenders if such information is
readily available through EDGAR.
 
(b)           Together with the financial statements required by clause (a)
above, a compliance certificate in substantially the form of Exhibit B hereto
signed by an Authorized Officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default exists, or if any
Default exists, stating the nature and status thereof.
 
(c)           As soon as possible and in any event within 10 days after the
Borrower knows that any Termination Event has occurred with respect to any Plan,
a statement, signed by an Authorized Officer of the Borrower, describing said
Termination Event and the action which the Borrower proposes to take with
respect thereto.
 
 
34

--------------------------------------------------------------------------------

 
 
(d)           As soon as possible and in any event within 10 days after the
Borrower learns thereof, notice of the assertion or commencement of any claims,
action, suit or proceeding against or affecting the Borrower or any Subsidiary
which could reasonably be expected to have a Material Adverse Effect.
 
(e)           Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished; provided, however, that such information shall be deemed to have been
furnished to the Lenders if such information is readily available through EDGAR.
 
(f)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission; provided, however, that such information shall be deemed to have
been furnished to the Lenders if such information is readily available through
EDGAR.
 
(g)           Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.
 
SECTION 5.02  Use of Proceeds.  The Borrower will use the proceeds of the Loans
for general corporate purposes, which may include the repayment of the
Borrower’s or its Subsidiaries’ outstanding Indebtedness. The Borrower will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Loans to
purchase, carry or trade in any security or to finance the Purchase of any
Person which has not been approved and recommended by the board of directors (or
functional equivalent thereof) of such Person.
 
SECTION 5.03  Notice of Default.  The Borrower will give prompt notice in
writing to the Lenders of the occurrence of (a) any Default, (b) the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof that could reasonably be expected to result in a Material Adverse Effect
and (c) of any other event or development, financial or other, relating
specifically to the Borrower or any of its Subsidiaries (and not of a general
economic or political nature) which could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.04  Conduct of Business.  The Borrower will, and will cause each
Subsidiary (i) to (other than Mattnick) carry on and conduct its business in
substantially the same manner as is presently conducted or in other consumer
products markets and the manufacturing of ingredients therefor and (ii) to do
all things necessary to remain duly incorporated or organized, as applicable,
validly existing and in good standing as a domestic corporation or other entity
in its jurisdiction of organization and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to maintain such authority could not reasonably be
expected to have a Material Adverse Effect. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
privileges and franchises relating to the conduct of its business, except where
the failure to maintain such rights, licenses, permits, privileges or franchises
could not reasonably be expected to have a Material Adverse Effect. Mattnick
shall engage exclusively in the business of acting as a captive insurance
company insuring the risks of the Borrower and its Subsidiaries.
 
SECTION 5.05  Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable material
foreign, state and local tax returns required by applicable law and pay when due
all material taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.
 
 
35

--------------------------------------------------------------------------------

 
 
SECTION 5.06  Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice for similarly situated businesses in the industries in
which the Borrower and its Subsidiaries operate, and the Borrower will furnish
to the Administrative Agent and any Lender upon request full information as to
the insurance carried.
 
SECTION 5.07  Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each Subsidiary to comply with (a) all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect and (b) all of its material
contractual obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.08  Maintenance of Properties.  The Borrower will, and will cause each
Subsidiary to do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.09  Inspection.  The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, corporate books and
financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate; provided, however, that so long as no Event of Default has occurred,
(i) the Administrative Agent or any Lender exercising any rights pursuant to
this Section 5.09 shall give the Borrower or any applicable Subsidiary advance
written notice of its intention to exercise such rights and (ii) the Borrower
shall have no obligation to reimburse the Administrative Agent for the costs
and/or expenses of more than one inspection or audit described in this
Section 5.09 in any Fiscal Year. The Borrower will keep or cause to be kept, and
cause each Subsidiary to keep or cause to be kept, appropriate records and books
of account in which complete entries are to be made reflecting its and their
business and financial transactions, such entries to be made in accordance with
Agreement Accounting Principles consistently applied.
 
SECTION 5.10  Environmental Matters.  The Borrower shall and shall cause each of
its Material Subsidiaries and Mattnick to conduct in the ordinary course of its
business reviews of the effects of then existing Environmental Laws and then
existing Environmental Claims on its business, condition (financial and other),
results of operations and Property and to take all actions required by such
Environmental Laws and in respect of such Environmental Claims, except where the
failure to so act could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.11  Material Subsidiaries.  The Borrower shall cause each of its
Subsidiaries which (a) becomes a Material Subsidiary on or after the date hereof
or (b) becomes a guarantor of the Senior Notes, the Existing Credit Agreement,
the Splitco Notes, the May 2009 Senior Notes, the August 2009 Senior Notes, the
July 2010 Senior Notes or any other obligations of the Borrower and its
Subsidiaries permitted to be incurred pursuant to Section 6.02(g) on or after
the date hereof to join the Subsidiary Guaranty as a Guarantor pursuant to a
joinder agreement in the form attached to the Subsidiary Guaranty within thirty
(30) days of such Person becoming a Material Subsidiary or becoming such a
guarantor, as applicable.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 5.12  Material Foreign Subsidiaries.  Within thirty (30) days after any
Person becomes a Material Foreign Subsidiary, the Borrower shall, or shall cause
its applicable Subsidiary to, pledge to the Pledgee 65% (or, to the extent that
such pledge can be accomplished without an adverse tax or other financial
consequence to the Borrower or any of its Subsidiaries in any material respect,
100%) of the Equity Interests of such Person to secure the Obligations and shall
deliver such documents as the Pledgee may reasonably require in connection
therewith; provided that the Administrative Agent shall be authorized to release
the foregoing pledge so long as (a) no Default or Event of Default shall then
exist (and the Administrative Agent shall have received a certificate signed by
an Authorized Officer of the Borrower certifying to such upon request) and (b)
the Administrative Agent shall have received satisfactory evidence that the
Liens securing the other Indebtedness secured thereby are also substantially
contemporaneously released (or that arrangements for such release satisfactory
to the Administrative Agent shall have been made). Following any such release of
all Liens under the Pledge Agreement, the Borrower shall have no further
obligations under this Section 5.12.
 
SECTION 5.13  Payment of Obligations.  The Borrower will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
 
ARTICLE VI.
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01  Capital Stock and Dividends.  The Borrower will not, nor will it
permit any Subsidiary to issue or have outstanding any preferred stock, other
than preferred stock not having mandatory redemption, retirement and other
repurchase dates commencing less than 91 days after the Maturity Date.
 
SECTION 6.02  Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
 
(a)           the Loans;
 
(b)           Indebtedness existing on the date hereof and described in Schedule
3.17;
 
(c)           Contingent Obligations permitted by Section 3.08;
 
(d)           Indebtedness arising in connection with the Accounts Receivable
Financing Program;
 
(e)           Indebtedness under the Existing Credit Agreement;
 
(f)           Indebtedness pursuant to the Splitco Notes, the Senior Notes, the
August 2009 Senior Notes, the July 2010 Senior Notes and the May 2009 Senior
Notes; and
 
 
37

--------------------------------------------------------------------------------

 
 
   (g)           other Indebtedness so long as immediately after giving effect
to the incurrence of such Indebtedness, the Borrower is in compliance with the
financial covenants set forth in Section 6.17.
 
SECTION 6.03  Merger; Fundamental Changes.  The Borrower will not, nor will it
permit any Subsidiary to, merge or consolidate with or into any other Person, or
liquidate or dissolve, except that (i) a Wholly-Owned Subsidiary may merge into
the Borrower or any Wholly-Owned Subsidiary of the Borrower, (ii) the Borrower
or any Subsidiary may merge or consolidate with any other Person so long as the
Borrower or such Subsidiary is the continuing or surviving corporation and,
prior to and after giving effect to such merger or consolidation, no Default or
Event of Default shall exist, and (iii) any Subsidiary may enter into a merger
or consolidation or may liquidate or dissolve as a means of effecting a
disposition permitted by Section 6.04.
 
SECTION 6.04  Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person except for (a) sales of inventory or unused or obsolete equipment
in the ordinary course of business, (b) leases, sales, transfers or other
dispositions of its Property that, together with all other Property of the
Borrower and its Subsidiaries previously leased, sold, transferred or otherwise
disposed of (other than inventory or unused or obsolete equipment sold in the
ordinary course of business and accounts receivables transactions permitted by
Section 6.05) as permitted by this Section 6.04 since the date hereof, do not
constitute a Substantial Portion of the Property of Borrower and its
Subsidiaries, (c) sales, transfers and dispositions to the Borrower or any
Subsidiary; provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Guarantor or Pledged Subsidiary shall be made in
compliance with Section 6.06(j), (d) any Subsidiary that is not a Guarantor or
Pledged Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders, and (e) sales,
transfers or other dispositions the Retained Shares.
 
SECTION 6.05  Sale of Accounts.  The Borrower will not, nor will it permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except that the Borrower or any Subsidiary
may sell or otherwise grant an interest in its accounts receivable to other
Persons, in each case pursuant to an Accounts Receivable Financing Program.
 
SECTION 6.06  Investments and Purchases.  The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including,
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Purchases, except:
 
(a)           Short-term obligations of, or fully guaranteed by, the United
States of America and short-term obligations of United States government
agencies;
 
(b)           Commercial paper rated A-1 or better by S&P or P-1 or better by
Moody’s;
 
(c)           Demand deposit and money market bank accounts maintained in the
ordinary course of business with the Initial Lender or with commercial banks
which are members of the Federal Deposit Insurance Corporation;
 
(d)           Bankers acceptances and certificates of deposit issued by and time
deposits with the Initial Lender or with commercial banks (whether domestic or
foreign) rated B or better by Thomson, A or better by S&P or A2 or better by
Moody’s;
 
 
38

--------------------------------------------------------------------------------

 
 
(e)           Repurchase agreements with the Initial Lender or with commercial
banks (whether domestic or foreign) rated B or better by Thomson, A or better by
S&P or A2 or better by Moody’s, so long at least 102% of the principal amount of
each repurchase agreement is collateralized by obligations of, or fully
guaranteed by, the United States of America or by commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s;
 
(f)           Loan participations and master notes with corporations rated A-1
or better by S&P or P-1 or better by Moody’s and with the Initial Lender or with
commercial banks rated B or better by Thomson, A or better by S&P or A2 or
better by Moody’s;
 
(g)           Money market preferred stock accounts in corporations rated A or
better by S&P or A2 or better by Moody’s or in other corporations so long as
such Investments are secured by letters of credit issued by the Initial Lender
or by commercial banks rated B or better by Thomson, A or better by S&P or A2 or
better by Moody’s;
 
(h)           Existing Investments in Subsidiaries and additional Investments in
Guarantors and Pledged Subsidiaries;
 
(i)           Other Investments in existence on the date hereof and described in
Schedule 6.06 hereto;
 
(j)           Other Investments in Persons or Subsidiaries which are not
Guarantors or Pledged Subsidiaries (including, without limitation, (i) any
Investment in a joint venture and (ii) the creation of and the Investment in any
Subsidiary that is not a Guarantor) in an aggregate amount not in excess of 7.5%
of Total Assets;
 
(k)           Investments in, and the creation of, any special purpose
Subsidiary created for the purpose of entering into the Accounts Receivable
Financing Program;
 
(l)           (i) Non-hostile Purchases in the same line of business or related
or ancillary businesses as the Borrower (including but not limited to consumer
packaged goods), not exceeding $100,000,000 in the case of any single Purchase
or series of related Purchases; provided that (A) there shall exist no Default
either immediately before or immediately after giving effect to any such
Purchase and (B) the representations and warranties contained in Article III are
true and correct both immediately before and immediately after giving effect to
any such Purchases, or (ii) non-hostile Purchases in the same line of business
or related or ancillary businesses as the Borrower (including but not limited to
consumer packaged goods), in excess of $100,000,000 in the case of any single
Purchase or series of related Purchases; provided that (A) there shall exist no
Default either immediately before or immediately after giving effect to any such
Purchases, (B) the representations and warranties contained in Article III are
true and correct both immediately before and immediately after giving effect to
any such Purchases, and (C) the Borrower submits pro forma financial statements
for the most recent period of four consecutive Fiscal Quarters for which
financial statements have been furnished or are due pursuant to Section 5.01 and
a certificate executed by an Authorized Officer of the Borrower prior to closing
any such transaction showing that the Borrower is in compliance with
Section 6.17 (treating such Purchase as having occurred on the first day of such
four-quarter period);
 
(m)           United States mutual funds that invest solely in any of the
Investments described in subsections (a) through (g) above;
 
(n)           Investments by the Borrower in Mattnick in an aggregate amount not
in excess of $20,000,000;
 
 
39

--------------------------------------------------------------------------------

 
 
(o)           Investments by Mattnick in the Borrower or any Guarantor in the
form of unsecured loans in an aggregate principal amount at no time exceeding
$25,000,000 and having a maturity at least ninety-one (91) days after the
Maturity Date; and
 
(p)           Investments by Mattnick in the Borrower or any Guarantor in the
form of loans secured by the Mattnick Mortgages; and
 
(q)           the Retained Shares.
 
SECTION 6.07  Contingent Obligations.  The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (a) by endorsement of instruments for deposit or
collection in the ordinary course of business, (b) the Subsidiary Guaranty, (c)
the Ralston Obligations, (d) other Contingent Obligations not to exceed
$35,000,000 in the aggregate at any time outstanding, (e) guarantees of the
obligations of the Borrower or any Subsidiary under (i) the Existing Credit
Agreement, (ii) the Senior Note Agreements, (iii) the 2008 Indenture, (iv) the
2009 Indenture, and (v) the May 2009 Note Purchase Agreement, (vi) other
agreements governing the Indebtedness (including, but not limited to, any
guarantees) of the Borrower or any Subsidiary permitted to be incurred pursuant
to Section 6.02(g), and (f) Contingent Obligations of Mattnick consisting of
obligations to the Borrower and its Subsidiaries arising out of insurance
policies or other contracts of insurance and (g) the Post Obligations.
 
SECTION 6.08  Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
 
(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;
 
(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure the payment of obligations not more than 60 days past due
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been set aside on its books;
 
(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
 
(d)           Liens arising out of good faith deposits in connection with or to
secure performance of statutory obligations, surety and appeal bonds, government
contracts, leases otherwise permitted hereunder, performance and return of money
bonds and other similar obligations incurred in the ordinary course of business;
 
(e)           Easements, minor defects or irregularities in title, building
restrictions and such other encumbrances or charges against real property, all
of which as are of a nature generally existing with respect to Properties of a
similar character and which do not in any material way affect (i) the
marketability of the same or (ii) interfere with the use thereof in the business
of the Borrower or the Subsidiaries;
 
 
 
40

--------------------------------------------------------------------------------

 
 
(f)           Liens existing on the date hereof and described in Schedule 6.08
hereto, including extensions, renewals and replacements thereof in whole or in
part, so long as the principal amount of the Indebtedness secured thereby at the
time of such extension, renewal or replacement is limited to all or any part of
the Property (including improvements thereon) securing the Lien so extended,
renewed or replaced;
 
(g)           Liens on the Property of a Subsidiary of the Borrower and
exclusively securing Indebtedness of such Subsidiary to the Borrower or any
Guarantor;
 
(h)           Liens of purchasers or providers of financing under an Accounts
Receivable Financing Program in accordance with Section 6.05 herein;
 
(i)           Liens on the capital stock of any Material Foreign Subsidiary and
exclusively securing Indebtedness permitted by Section 6.02, so long as such
Liens are pari passu or junior to the Liens granted pursuant to Section 5.12 or
the Pledge Agreement;
 
(j)           Other Liens securing aggregate principal Indebtedness at no time
exceeding (i) $35,000,000 minus (ii) the aggregate amount of proceeds of any
Sale and Leaseback Transactions permitted by Section 6.16 and consummated prior
to such time; and
 
(k)           Liens pursuant to the Mattnick Mortgages securing loans from
Mattnick in an aggregate principal amount at no time exceeding $25,000,000.
 
SECTION 6.09  Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, (b) transactions among the Borrower and
Guarantors, and (c) in connection with the Accounts Receivable Financing Program
and (d) transactions under the Post Spin-Off Documents.
 
SECTION 6.10  Subordinated Indebtedness; Other Indebtedness.  The Borrower will
not, and will not permit any Subsidiary to, make any amendment or modification
to the indenture, note or other agreement evidencing or governing any
Subordinated Indebtedness, or directly or indirectly voluntarily prepay, defease
or in substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness.
 
SECTION 6.11Change in Corporate Structure; Fiscal Year.  The Borrower shall not,
nor shall it permit any Subsidiary to, (a) permit any amendment or modification
to be made to its certificate or articles of incorporation (or similar charter
document), as the case may be, or by-laws or operating agreement, as the case
may be, which is materially adverse to the interests of the Lenders or (b)
change its Fiscal Year to end on any date other than September 30 of each year.
 
SECTION 6.12  Inconsistent Agreements.  The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement (other than (u) the Existing Credit Agreement, (v) the Senior
Note Agreements, (w) the 2008 Indenture, (x) the May 2009 Note Purchase
Agreement, (y) the 2009 Indenture and (z) other agreements governing the
Indebtedness (including, but not limited to, any guarantees) of the Borrower or
any Subsidiary permitted to be incurred pursuant to Section 6.02(g) so long as
the restrictions contained therein are not materially less favorable to the
Lenders, taken as a whole, than the restrictions contained in this Agreement)
which, (a) directly
 
 
41

--------------------------------------------------------------------------------

 
 
or indirectly prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the incurrence of
the Obligations, the granting of Liens to secure the Obligations (other than
agreements by the Borrower that it will grant Liens to secure any Swap Agreement
to the same extent as, and pari passu with, any Liens granted to secure the
Obligations), the provision of the Subsidiary Guaranty, the amending of the Loan
Documents or the ability of any Subsidiary (other than a special purpose
Subsidiary created for the purpose of entering into the Accounts Receivable
Financing Program) to (i) pay dividends or make other distributions on its
capital stock, (ii) make loans or advances to the Borrower or (iii) repay loans
or advances from the Borrower or (b) contains any provision which would be
violated or breached by the making of Loans or by the performance by the
Borrower or any Subsidiary of any of its obligations under any Loan Document.
 
SECTION 6.13  ERISA Compliance.  With respect to any Plan, neither the Borrower
nor any Subsidiary shall:
 
(a)           engage in any “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) for which a civil penalty
pursuant to Section 502(i) of ERISA or a tax pursuant to Section 4975 of the
Code in excess of $10,000,000 could be imposed;
 
(b)           permit the occurrence of any Termination Event which could result
in a liability to the Borrower or any other member of the Controlled Group in
excess of $10,000,000; or
 
(c)           permit the establishment or amendment of any Plan or fail to
comply with the applicable provisions of ERISA and the Code with respect to any
Plan which could result in liability to the Borrower or any other member of the
Controlled Group which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 6.14  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may make
Restricted Payments ratably with respect to their Equity Interests and, (c) so
long as no Default exists immediately prior to or immediately after giving
effect to such Restricted Payment, the Borrower may make other Restricted
Payments.
 
SECTION 6.15  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
 
SECTION 6.16  Sale and Leaseback Transactions.  The Borrower will not, nor will
it permit any Subsidiary to, enter into or suffer to exist any Sale and
Leaseback Transaction other than Sale and Leaseback Transactions, the aggregate
proceeds of which when added to the amount of Indebtedness secured by Liens
permitted under Section 6.08(j), do not exceed $35,000,000.
 
SECTION 6.17  Financial Covenants.  The Borrower on a consolidated basis with
its Subsidiaries shall:
 
 
42

--------------------------------------------------------------------------------

 
 
(a)           Leverage Ratio. As of the end of each Fiscal Quarter, maintain a
Leverage Ratio of not more than 3.75:1.00; and
 
(b)           Interest Expense Coverage Ratio. As of the end of each Fiscal
Quarter, maintain an Interest Expense Coverage Ratio of not less than 3.00:1.00.
 
ARTICLE VII.
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any other Loan Document, any
Loan, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made or deemed made;
 
(b)           Nonpayment of (i) any principal of any Loan when due, or (ii) any
interest upon any Loan or fee or other obligations under any of the Loan
Documents within five days after the same becomes due;
 
(c)           The breach by the Borrower of any of the terms or provisions of
Section 5.02, Section 5.03(a), Section 5.10, Sections 6.01 through 6.12 and
Sections 6.14 through Section 6.17;
 
(d)           The breach by the Borrower (other than a breach which constitutes
a Default under clause (a), (b) or (c) of this Article) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice from the Administrative Agent or any Lender;
 
(e)           Failure of the Borrower or any of its Subsidiaries to pay any
Material Indebtedness when due; or the default by the Borrower or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement or agreements under which any such Indebtedness was created or is
governed, or the occurrence of any other event or existence of any other
condition, the effect of any of which is to cause, or to permit the holder or
holders of such Indebtedness to cause, such Indebtedness to become due prior to
its stated maturity; or any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof;
 
(f)           The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this clause (f), (vi) fail to contest in good faith any
appointment or proceeding described in clause (g) of this Article or
(vii) become unable to pay, not pay, or admit in writing its inability to pay,
its debts generally as they become due;
 
 
43

--------------------------------------------------------------------------------

 
 
(g)           Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in clause (f)(iv)
of this Article shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of thirty consecutive days;
 
(h)           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion;
 
(i)           The Borrower or any of its Subsidiaries shall fail within thirty
days to pay, bond or otherwise discharge any judgments or orders for the payment
of an aggregate amount in excess of $35,000,000, which is not covered by
undisputed insurance or stayed on appeal or otherwise being appropriately
contested in good faith and as to which no enforcement actions have been
commenced;
 
(j)           Any Change in Control shall occur;
 
(k)           Except as otherwise expressly permitted hereby, the Subsidiary
Guaranty shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of the
Subsidiary Guaranty, or any Guarantor shall fail to comply with any of the terms
or provisions of the Subsidiary Guaranty, or any Guarantor denies that it has
any further liability under the Subsidiary Guaranty, or gives notice to such
effect;
 
(l)           Except as otherwise expressly permitted hereby, the Pledge
Agreement shall cease to be in full force and effect, or shall cease to give the
Pledgee for the benefit of the Secured Creditors, the Liens, rights, powers and
privileges purported to be created thereby, or any pledgor shall deny or
disaffirm such pledgor’s obligations under the Pledge Agreement or the Liens
granted thereunder, or any pledgor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Pledge Agreement and such default shall continue beyond
the period of grace, if any, specifically applicable thereto pursuant to the
terms of the Pledge Agreement;
 
(m)           The Unfunded Liabilities of all Single Employer Plans shall exceed
in the aggregate an amount which could reasonably be expected to have a Material
Adverse Effect or any Reportable Event shall occur in connection with any Plan;
 
(n)           The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $35,000,000; or
 
(o)           Mattnick shall (i) become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by any
Governmental Authority or (ii) become subject to any other directive or mandate
issued by any Governmental Authority which could reasonably be expected to have
a Material Adverse Effect which, in either case, is not stayed within thirty
(30) days.
 
 
44

--------------------------------------------------------------------------------

 
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (f) or (g) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. For
purposes hereof, an Event of Default described in subsection (e) above arising
out of a breach by the Borrower of any financial covenant
restricting any leverage ratio of the Borrower contained in the Senior Note
Agreements, the 2008 Indenture, the May 2009 Note Purchase Agreement, the 2009
Indenture, any other agreement governing the Indebtedness of the Borrower or any
Subsidiary permitted to be incurred pursuant to Section 6.02(g) or related
documentation shall be deemed to be continuing hereunder notwithstanding its
waiver, whether accomplished by waiver, amendment or otherwise (a “Waiver”), by
the lenders under the Existing Credit Agreement and the holders of the Senior
Notes, the Splitco Notes, the May 2009 Senior Notes, the August 2009 Senior
Notes, the July 2010 Senior Notes or such other Indebtedness permitted to be
incurred pursuant to Section 6.02(g), as applicable, unless (i) the holders of
the applicable Indebtedness receive no monetary or other consideration for such
Waiver (including any prepayment of such Indebtedness or agreement to prepay
such Indebtedness) other than an amendment or waiver fee not exceeding .10% of
the aggregate principal amount of the applicable Indebtedness and (ii) the terms
of the applicable Indebtedness are not modified in any manner favorable to the
holders of the applicable Indebtedness in connection with such Waiver.
 
ARTICLE VIII.
AGENCY
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. Except with respect to the last paragraph of this Article, the
provisions of this Article are solely for the benefit of the Agents and the
Lenders, and the Borrower shall not have rights as a third-party beneficiary of
any of such provisions.
 
Any Agent shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent
hereunder, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(it being understood and agreed
 
 
45

--------------------------------------------------------------------------------

 
 
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, but instead is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties), (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent nor any of its officers, directors, partners, employees or
agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Agents and their
respective Related Parties shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than (in the case of the Administrative
Agent) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
 
 
46

--------------------------------------------------------------------------------

 
 
Each Lender, in proportion to its pro rata share of the Loans, severally agrees
to indemnify each Agent, to the extent that such Agent shall not have been
reimbursed by any Loan Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
such Agent in exercising its powers, rights and remedies or performing its
duties hereunder or otherwise in its capacity as such Agent in any way relating
to or arising out of this Agreement; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided that, in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata share thereof; provided,
further, that this sentence shall not be deemed to require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.
 
The Administrative Agent may resign at any time by giving at least 30 days prior
notice to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the effective date stated therein, whereupon
(i) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
may (but shall not be obligated to) continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Each Lender represents and warrants that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also represents
and warrants that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
 
 
47

--------------------------------------------------------------------------------

 
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 9.03.
 
None of the Agents (other than the Administrative Agent) identified on the cover
page or signature pages of this Agreement shall have any rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement or any
of the other Loan Documents, except in its capacity as a Lender hereunder.
Without limiting any other provision of this Article, none of such Agents in
their respective capacities as such shall have or be deemed to have any
fiduciary relationship with any Lender or any other Person by reason of this
Agreement or any other Loan Document.
 
The foregoing provisions of this Article VIII shall be applicable mutatis
mutandis to the Pledgee.
 
Without limiting the foregoing, if any collateral under any Pledge Agreement or
any Subsidiary is sold, transferred or otherwise disposed of in a transaction
permitted hereunder (excluding sales to the Borrower or a Subsidiary thereof)
then (a) as and to the extent provided in the Pledge Agreement, such collateral
shall be sold free and clear of the Liens created by the Pledge Agreement and
(b) in the case of such a sale, transfer or other disposition of a Guarantor,
such Guarantor and its subsidiaries shall be released from the Subsidiary
Guaranty and, in each case, the Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect the foregoing.
 
ARTICLE IX.
MISCELLANEOUS
 
SECTION 9.01  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
 
48

--------------------------------------------------------------------------------

 
 
(i)          if to the Borrower or any Guarantor, to it at Ralcorp Holdings,
Inc., 800 Market Street, Suite 2900, St. Louis, Missouri 63101, Attention of
Scott Monette, Corporate Vice President, Treasurer and Corporate Development
Officer (Telecopy No. (314) 877-7729);
 
(ii)         if to the Administrative Agent or to Goldman Sachs Bank USA
individually, to Goldman Sachs Bank USA c/o Goldman, Sachs & Co., 30 Hudson
Street, 5th Floor, Jersey City, NJ 07302, Attention: SBD Operations, with a copy
to Goldman Sachs Bank USA, 200 West Street, New York, New York 10282-2198,
Attention: Michelle Latzoni; and
 
(iii)        if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
(d)           The Borrower hereby acknowledges that the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”).
 
(e)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
SECTION 9.02  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other
 
 
49

--------------------------------------------------------------------------------

 
 
or further exercise thereof or the exercise of any other right or power. The
rights and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender may have had notice or knowledge of such
Default at the time.
 
   (b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, without the written consent of each Lender affected thereby,
(iv) change Section 2.15(b) or (c) or any other provision hereof in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release all or
substantially all of the collateral under the Pledge Agreement(s) or release any
Guarantor from its obligations under the Subsidiary Guaranty, except as
expressly permitted in this Agreement, including, without limitation, in
connection with the sale, transfer or other disposition of a Guarantor or its
parent entity permitted under this Agreement, without the written consent of
each Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
 
SECTION 9.03  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, and all reasonable out of pocket expenses
of the Goldman Sachs Bank USA and Barclays Bank PLC, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any actual or proposed amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
   (b)           The Borrower shall indemnify the Administrative Agent, the
Pledgee, the Lead Arrangers and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations
 
 
50

--------------------------------------------------------------------------------

 
 
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any Property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether such claim, litigation or
proceeding is brought by the Borrower, any of its Subsidiaries, their equity
holders or creditors, a third party or an Indemnitee, or whether any Indemnitee
is a party thereto (collectively, the “Indemnified Liabilities”); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
 
   (c)           To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or the Pledgee under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s ratable share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought by reference
to the aggregate outstanding Loans) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
 
   (d)           To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.
 
   (e)           All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 9.04  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)   (i)         Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:
 
(A)           the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; provided, further, that the Borrower shall be deemed to have consented
to any assignment under this Section unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) Business Days after
having received notice thereof; and
 
 
51

--------------------------------------------------------------------------------

 
 
(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to a Lender, an Affiliate of a Lender or an Approved Fund.
 
(ii)         Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, or an assignment of the entire Loan, the amount of
the Loan of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Loan;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (except pursuant to the next
paragraph);
 
(D)           at the request of the Administrative Agent, the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its affiliates, the Guarantors and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;
 
(E)           no such assignment shall be made to the Borrower (except pursuant
to the next paragraph) or any of its Affiliates or Subsidiaries;
 
(F)           no such assignment shall be made to a natural person; and
 
(G)           except pursuant to the next paragraph, no such assignment (other
than to a Lender, an Affiliate of a Lender or an Approved Fund) shall be made
prior to the earlier of (x) the date on which the Borrower enters into an
exchange (the “Exchange”) with the Lenders pursuant to which the Retained Shares
are tendered to the Lenders in satisfaction of an aggregate principal amount of
the Loans equal to the value of the Retained Shares on terms and subject to
conditions satisfactory to the Borrower and the Lenders and (y) the date on
which the Borrower notifies the Lenders that it does not intend to consummate
the Exchange.
 
All of the Loans so exchanged shall, without further action by any Person, be
deemed cancelled for all purposes and no longer outstanding (and may not be
resold) for all purposes of this Agreement and all the other Loan Documents,
including, but not limited to (a) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (b) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document
 
 
52

--------------------------------------------------------------------------------

 
 
and (c) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document. The Borrower shall
deliver written notice to the Pledgee of any such Exchange and cancellation. In
connection with any Loans assigned to the Borrower and cancelled pursuant to
this paragraph, the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation, to execute any
customary letter or other documentation confirming that such Loans are no longer
outstanding and to take such other actions as may be necessary or desirable in
connection with such assignment and cancellation.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv)         The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of (and stated interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder or is the Borrower) and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall
promptly (i) accept such Assignment and Assumption and (ii) record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(b), 2.15(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph (other than
an assignment to the Borrower as contemplated by the penultimate paragraph of
Section 9.04(b)(ii) of this Agreement).
 
 
53

--------------------------------------------------------------------------------

 
 
   (c)           (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14 (it being understood that
the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.15(c) as though it were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.12 or 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (A) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (B) such entitlement to receive greater
payment results from a Change in Law that occurs after the Participant acquires
the applicable Participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.14 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.14(f) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
 
54

--------------------------------------------------------------------------------

 
 
SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.
 
SECTION 9.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.07  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
 
55

--------------------------------------------------------------------------------

 
 
    (b)           The Borrower hereby irrevocably and unconditionally submits,
for itself and its Property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its Properties in the courts of any jurisdiction.
 
   (c)           The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
   (d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12  Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as, or no less restrictive than, those of this
Section, to (i) any assignee of or Participant in, or any prospective
 
 
56

--------------------------------------------------------------------------------

 
 
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective direct or indirect contractual
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential Information. Notwithstanding the
foregoing, it is the mutual intent of Borrower, Lenders and the Administrative
Agent that the tax structure and tax treatment of the transactions contemplated
by this Agreement are not confidential and that, notwithstanding anything herein
to the contrary, any such Person (and its employees, representatives and agents)
may disclose to any person, without limitation, the tax structure and tax
treatment of the transactions contemplated herein such that the transactions
will be treated as not having been offered under conditions of confidentiality
for purposes of Section 1.6011-4(b)(3) (or any successor provision) of the
Treasury Regulations promulgated under Section 6011 of the Internal Revenue Code
of 1986, as amended, and any comparable provision in the law of any other
jurisdiction.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND ITS SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 9.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 9.14  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 9.15  Fiduciary Relationship.  Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower and the
Guarantors, their stockholders and/or their affiliates. The Borrower and each
Guarantor agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and the Borrower or any
Guarantor, its stockholders or its affiliates, on the other. The Borrower and
each Guarantor acknowledges and agrees that (i) the transactions contemplated by
the Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower and the Guarantors, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
Guarantor, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Borrower or any Guarantor, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower or any Guarantor except the obligations expressly set forth in the Loan
Documents and (y) each Lender is acting solely as principal and not as the agent
or fiduciary of the Borrower or any Guarantor, its management, stockholders,
creditors or any other Person. The Borrower and each Guarantor acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower and each Guarantor agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Borrower or Guarantor, respectively, in connection with
such transaction or the process leading thereto.
 
[Remainder of page intentionally blank.]
 


 


 
 
 
 


 
 
 

 
58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
RALCORP HOLDINGS, INC.
 
By:  /s/ S. Monette
 
Name:  S. Monette
 
Title:  Corporate Vice President and Chief Financial Officer
 


 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 
 
59

--------------------------------------------------------------------------------

 

 
 
 
GOLDMAN SACHS BANK USA,
as Administrative Agent and Lender
 
By:  /s/ Robert Ehudin
 
Name:  Robert Ehudin                                                      
 
Title:   Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
 

 
60

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,
as a Lender
 
By:  /s/ Mark Pope           
 
Name:  Mark Pope                                           
 
Title: Assistant Vice President


 
 
 
 
 
 
 
 
 
 
 
Signature Page to Credit Agreement
 
 
 
61

--------------------------------------------------------------------------------

 
